13‐2280 
Lotes Co., Ltd. v. Hon Hai Precision Industry Co. 
                                                      

                          UNITED STATES COURT OF APPEALS 

                                    FOR THE SECOND CIRCUIT 

                                              _______________                 

                                        August Term, 2013 

(Argued: January 13, 2014                                              Decided: June 4, 2014) 

                                        Docket No. 13‐2280 

                                            _______________ 

                                          LOTES CO., LTD., 
                                                    
                                         Plaintiff‐Appellant, 

                                                —v.— 

  HON HAI PRECISION INDUSTRY CO., LTD, FOXCONN INTERNATIONAL HOLDINGS, 
   LTD., FOXCONN ELECTRONICS, INC., FOXCONN INTERNATIONAL, INC., AKA 
                      FOXCOMM INTERNATIONAL, INC.,   
                                      
                           Defendants‐Appellees, 

                FOXCONN (KUNSHAN) COMPUTER CONNECTOR CO., LTD., 

                                               Defendant. 

                                            _______________ 
 
Before: 

    KATZMANN, Chief Judge, LIVINGSTON, Circuit Judge, and CARTER, District Judge.1 

                                                    _______________ 

       Appeal from a judgment entered on May 20, 2013, by the United States 
District Court for the Southern District of New York (Scheindlin, J.), dismissing 
the plaintiff’s federal antitrust claims for lack of subject matter jurisdiction under 
the Foreign Trade Antitrust Improvements Act (“FTAIA”), 15 U.S.C. § 6a, and 
declining to exercise supplemental jurisdiction over the plaintiff’s remaining 
state‐law claims. We hold, under Arbaugh v. Y&H Corp., 546 U.S. 500 (2006), and 
its progeny, that the requirements of the FTAIA are nonjurisdictional, overruling 
Filetech S.A. v. France Telecom S.A., 157 F.3d 922 (2d Cir. 1998), in this respect. 
However, we reject the plaintiff’s contention that the defendants have waived 
these nonjurisdictional requirements by contract in this case. We further hold, 
following the Seventh Circuit’s decision in Minn‐Chem, Inc. v. Agrium, Inc., 683 
F.3d 845 (7th Cir. 2012) (en banc), that foreign anticompetitive conduct has a 
“direct . . . effect” on U.S. domestic or import commerce under the FTAIA, 15 
U.S.C. § 6a(1), where there is a reasonably proximate causal nexus between the 
conduct and the effect. We decline to decide whether, under the proper standard, 
the plaintiff here has plausibly alleged a “direct, substantial, and reasonably 
foreseeable effect” on U.S. domestic or import commerce under the FTAIA, id., 
but affirm the district court’s dismissal of the plaintiff’s antitrust claims on the 
alternative ground that any such effect did not “give[] rise to” the plaintiff’s 
claims. 15 U.S.C. § 6a(2). 
 
       Accordingly, the judgment of the district court is AFFIRMED. 
                                    _______________ 

                                                             

                                                 
  The Honorable Andrew L. Carter, United States District Judge for the Southern District of 
1

New York, sitting by designation. 

                                                           2 
 
                NICHOLAS S. GIKKAS, The Gikkas Law Firm, Palo Alto, CA 
                  (Douglas M. Garrou and Ryan A. Shores, Hunton & Williams 
                  LLP, Richmond, VA, and Washington, DC, on the brief), for 
                  Plaintiff‐Appellant Lotes Co., Ltd. 
             
                WILLARD K. TOM (Thomas M. Peterson, Thomas J. Lang, and 
                   Brian A. Herman, on the brief), Morgan, Lewis & Bockius LLP, 
                   San Francisco, CA, Washington, DC, and New York, NY, for 
                   Defendants‐Appellees Hon Hai Precision Industry Co., Ltd., 
                   Foxconn International Holdings, Ltd., Foxconn Electronics, Inc., 
                   and Foxconn International, Inc., AKA Foxcomm International, Inc. 
                 
                JAMES FREDERICKS, U.S. Department of Justice (William J. Baer, 
                   Assistant Attorney General, and Kristen C. Limarzi, Attorney, 
                   U.S. Department of Justice; Jonathan E. Nuechterlein, General 
                   Counsel, John F. Daly, Deputy General Counsel for Litigation, 
                   and Mark S. Hegedus, Attorney, Federal Trade Commission, 
                   on the brief), Washington, DC, for Amici Curiae the United States 
                   of America and the Federal Trade Commission. 
                                   _______________ 

KATZMANN, Chief Judge: 

      This appeal presents important questions regarding the extraterritorial 

reach of U.S. antitrust law. The plaintiff, a Taiwanese electronics manufacturing 

company with facilities in China, alleges that the defendants, a group of five 

competing electronics firms, have attempted to leverage their ownership of 

certain key patents to gain control of a new technological standard for USB 

connectors and, by extension, to gain monopoly power over the entire USB 


                                         3 
 
connector industry. In considering whether these allegations suffice to state a 

viable claim under the Sherman Act, 15 U.S.C. §§ 1, 2, we must decide whether 

the restrictions Congress has imposed on antitrust claims based on foreign 

conduct under the Foreign Trade Antitrust Improvements Act (“FTAIA”), 15 

U.S.C. § 6a, are jurisdictional in nature; whether the defendants in this case have 

waived the requirements of the FTAIA by contract; whether the defendants’ 

alleged anticompetitive conduct has a “direct, substantial, and reasonably 

foreseeable effect” on U.S. domestic or import commerce under the FTAIA, id. 

§ 6a(1); and whether any such effect “gives rise to” the plaintiff’s claims, id. 

§ 6a(2). 

       We hold that, under the principles articulated in a line of recent Supreme 

Court decisions extending from Arbaugh v. Y&H Corp., 546 U.S. 500 (2006), to 

Sebelius v. Auburn Regional Medical Center, 133 S. Ct. 817 (2013), the requirements 

of the FTAIA are substantive and nonjurisdictional in nature. Because Congress 

has not “clearly state[d],” id. at 824 (quoting Arbaugh, 546 U.S. at 515), that these 

requirements are jurisdictional, they go to the merits of the claim rather than the 

adjudicative power of the court. In so holding, we overrule our prior decision in 



                                          4 
 
Filetech S.A. v. France Telecom S.A., 157 F.3d 922 (2d Cir. 1998), in this respect. 

However, although the FTAIA’s requirements are nonjurisdictional and thus 

potentially waivable, we reject the plaintiff’s argument that the defendants 

somehow have waived them by contract in this case. 

      We further hold that foreign anticompetitive conduct can have a 

statutorily required “direct, substantial, and reasonably foreseeable effect” on 

U.S. domestic or import commerce even if the effect does not follow as an 

immediate consequence of the defendant’s conduct, so long as there is a 

reasonably proximate causal nexus between the conduct and the effect. We thus 

reject the interpretation of “direct . . . effect” advanced by the Ninth Circuit in 

United States v. LSL Biotechnologies, 379 F.3d 672, 680 (9th Cir. 2004), which the 

district court followed below, in favor of the interpretation advocated by amici 

curiae the United States of America and the Federal Trade Commission (“FTC”) 

and adopted by the Seventh Circuit in its en banc decision in Minn‐Chem, Inc. v. 

Agrium, Inc., 683 F.3d 845, 856–58 (7th Cir. 2012) (en banc). 

      We need not decide, however, whether the plaintiff here has plausibly 

alleged the requisite “direct, substantial, and reasonably foreseeable effect” 



                                           5 
 
under the proper standard. That is because the FTAIA contains a second 

limitation, under which the aforementioned domestic effect must “give[] rise to” 

the plaintiff’s claim. 15 U.S.C. § 6a(2). Here, regardless of what effect the 

defendants’ conduct has on U.S. domestic or import commerce, any such effect 

did not “give[] rise to” the plaintiff’s claim. To the contrary, in the causal chain 

the plaintiff alleges, the plaintiff’s exclusion from the relevant market actually 

precedes the alleged domestic effect. 

      Accordingly, we affirm on alternative grounds the judgment of the district 

court dismissing the plaintiff’s claims. 

                                  BACKGROUND 

I.    Factual Background 

      The pertinent facts, resolving all ambiguities and drawing all reasonable 

inferences in the plaintiff’s favor, are as follows. 

      Plaintiff‐Appellant Lotes Co., Ltd. (“Lotes”) is a Taiwanese corporation 

specializing in the design and manufacture of electronic components for 

notebook computers, including Universal Serial Bus (“USB”) connectors. USB 

connectors are used primarily to connect computer peripherals, such as printers, 



                                            6 
 
keyboards, and external hard drives, to personal computers, smart phones, and 

other electronic devices. USB connectors are among the most successful 

connectors in the history of personal computing, having achieved near‐universal 

adoption from device and peripheral makers.   

      Lotes manufactures USB connectors in factories located in China. From 

there, it typically sells the connectors to other Taiwanese firms with facilities in 

China known as Original Design Manufacturers (“ODMs”). ODMs make and 

assemble computer products incorporating USB connectors for many 

well‐known computer brands, such as Acer, Dell, HP, and Apple. Those 

name‐brand computer products, in turn, make their way into the hands of 

consumers and businesses around the world, including in the United States. 

“According to industry sources and press reports, as of 2011[,] roughly 94% of 

global notebook computers were assembled by a small number of Taiwanese 

vendors, primarily [ODMs] maintaining production facilities in China.” J.A. 36. 

      The defendants are a group of companies that compete with Lotes in 

making and selling USB connectors. They also are involved in making, 

assembling, and distributing electronic components and devices that incorporate 



                                          7 
 
USB connectors. Defendant‐Appellee Hon Hai Precision Industry Co., Ltd. 

(“Hon Hai”) is a Taiwanese corporation that is one of the world’s largest 

manufacturers of electronic components, including USB connectors. 

Defendant‐Appellee Foxconn International Holdings, Ltd. is a Cayman Islands 

corporation specializing in the design and manufacture of components for 

consumer electronics products, and is one of the largest exporters from China. 

Defendant‐Appellee Foxconn International, Inc. is a California corporation that 

receives products from other Foxconn companies for distribution within the 

United States. Defendant‐Appellee Foxconn Electronics, Inc. is another California 

corporation that designs and manufactures components for consumer 

electronics. Defendant Foxconn (Kunshan) Computer Connector Co., Ltd. 

(“Foxconn Kunshan”) is a Chinese ODM.2  Although the corporate relationships 

among the defendants are not clear from the complaint, Lotes often refers to the 

Foxconn defendants collectively, and alleges that Hon Hai has “invested in 

Foxconn International [Holdings] to manufacture goods in China and other 

places.” J.A. 41. 

                                                 
  Lotes never effected service on Foxconn Kunshan under the Hague Convention, and Foxconn 
2

Kunshan has not entered an appearance, either below or on appeal. 

                                                    8 
 
      The dispute in this case arises out of the development of the latest industry 

standard for USB connectors, known as USB 3.0. This standard represents a 

major technological advance over prior standards, including a significant 

increase in data transmission speeds. When Lotes filed its complaint in this case 

in late 2012, USB 3.0 connectors were expected to replace the previous generation 

of USB connectors entirely within a year’s time. 

      Common technological standards like USB 3.0 carry pro‐competitive 

benefits and anticompetitive risks. On the pro‐competitive side, common 

standards enable different firms to produce products that are compatible with 

one another, promoting innovation and competition. Because 

standards‐compliant products can interoperate with many other products, they 

can be more valuable, providing greater benefits to consumers and simulating 

increased investment from manufacturers. Standardized products also reduce 

the need for customization, which facilitates economies of scale and enables 

downstream manufacturers to switch suppliers more easily. These effects 

promote price competition and drive down costs. 




                                        9 
 
      At the same time, “[t]here is no doubt that the members of 

[standard‐setting] associations often have economic incentives to restrain 

competition and that the product standards set by such associations have a 

serious potential for anticompetitive harm.” Allied Tube & Conduit Corp. v. Indian 

Head, Inc., 486 U.S. 492, 500 (1988). The process of developing standards, for 

example, requires extensive cooperation and coordination among competitors, 

which can be subverted to anticompetitive ends. See id. Technical standardization 

also creates “lock‐in” effects and raises the specter of “patent hold‐ups.” The 

Third Circuit has described this kind of abusive scheme as follows: 

      [A standard‐setting organization] may complete its lengthy process 
      of evaluating technologies and adopting a new standard, only to 
      discover that certain technologies essential to implementing the 
      standard are patented. When this occurs, the patent holder is in a 
      position to “hold up” industry participants from implementing the 
      standard. Industry participants who have invested significant 
      resources developing products and technologies that conform to the 
      standard will find it prohibitively expensive to abandon their 
      investment and switch to another standard. They will have become 
      “locked in” to the standard. In this unique position of bargaining 
      power, the patent holder may be able to extract supracompetitive 
      royalties from the industry participants. 

Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 300 (3d Cir. 2007). 




                                         10
                                           
 
      To guard against these risks, standard‐setting organizations restrain the 

behavior of parties participating in the standard by contract. Of particular 

relevance here, standard‐setting organizations typically secure agreements 

wherein parties who contribute proprietary technology to the standard promise 

to license that technology on reasonable and nondiscriminatory (“RAND”) 

terms. Absent such an agreement, the standard‐setting organization will omit the 

technology in question from the standard. RAND licenses are thus part of a quid 

pro quo, representing the consideration contributing parties give to 

standard‐setting organizations in exchange for the competitive benefits they will 

receive from gaining industry‐wide acceptance of their preferred technologies. 

      The standard‐setting organization responsible for developing standards 

for USB connectors is the USB Implementers Forum, Inc. (“USB–IF”), a 

non‐profit organization founded by Intel in 1995. To protect against 

anticompetitive risks, the USB‐IF required parties contributing to the USB 3.0 

standard to sign the USB 3.0 Contributors Agreement (the “Contributors 

Agreement”). Lotes and the defendants have signed this agreement. Lotes and 

the defendants also signed USB 3.0 Adopters Agreement within the required 



                                        11
                                          
 
Adoption Period. Lotes and the defendants thus are both contributors to and 

adopters of the USB 3.0 standard. 

      As relevant here, paragraph 3.4 of the Contributors Agreement, entitled 

“Limited Patent Licensing Obligations in Contributions,” obligates 

“Contributor[s]” to grant to any “Adopter” a “non‐exclusive world‐wide license 

under any Necessary Claim of a patent or patent application . . . on a royalty‐free 

basis and under otherwise reasonable and nondiscriminatory (‘RAND–Zero’) 

terms . . . .” J.A. 79 (emphasis omitted). Under this provision, the defendants are 

obligated to provide RAND‐Zero licenses to Lotes for all patent claims needed to 

practice the USB 3.0 standard. 

      In addition to this RAND‐Zero provision, the Contributors Agreement also 

contains other provisions designed to prevent the USB‐IF from becoming a 

forum for antitrust violations. Paragraph 2 provides in pertinent part: 

      Contributor[s] . . . understand that in certain lines of business they 
      are or may be direct competitors and that it is imperative that they 
      and their representatives act in a manner which does not violate any 
      state, federal or international antitrust laws and regulations. 
      Without limiting the generality of the foregoing, Contributor[s] . . . 
      acknowledge that this Agreement prohibits any communications 
      regarding . . . exclusion of competitors or any other topic that may 
      be construed as a violation of antitrust laws.   


                                         12
                                           
 
J.A. 78. Similarly, paragraph 6.12 provides: “Anything in this Agreement to the 

contrary notwithstanding, the obligations of the parties hereto shall be subject to 

all laws, present and future, of any government having jurisdiction over the 

parties hereto . . . .” J.A. 81. The agreement also contains a New York 

choice‐of‐law clause, as well as an exclusive choice‐of‐forum clause providing 

that “all disputes arising in any way out of this Agreement shall be heard 

exclusively in, and all parties irrevocably consent to jurisdiction and venue in, 

the state and Federal courts of New York, New York.” J.A. 81. 

      The crux of Lotes’s complaint is its claim that the defendants have 

brazenly flouted their obligations under the Contributors Agreement to provide 

RAND‐Zero licenses to adopters of the USB 3.0 standard. To begin with, Lotes 

alleges that “Hon Hai and Foxconn have contacted the customers and 

distributors of Lotes to allege that they have the sole patent rights on USB 3.0 

connectors and would sue them if they did not buy from Foxconn.” J.A. 49–50. 

Hon Hai and Foxconn have also refused to provide RAND‐Zero licenses to other 

manufacturers similarly situated to Lotes “and have sent out warning letters 

threatening those manufacturers with patent litigation.” J.A. 50. 



                                         13
                                           
 
      Foxconn has also allegedly disseminated its plans to monopolize the USB 

connector industry through the press. In a February 23, 2010 article, a Taiwanese 

trade press publication reported that Foxconn was “the first to obtain patents 

related to USB 3.0 products,” which would enable it “initially [to] enjoy a 

monopolistic position.” J.A. 106. The article also indicated—ominously, 

according to Lotes—that Foxconn would “definitely take note of whether its 

competitors’ USB 3.0 products infringe its patents.” Id. 

      Despite these worrisome signs, Lotes attempted to secure a RAND‐Zero 

license from Hon Hai. On March 25, 2011, at Hon Hai’s request, Lotes executed 

and returned a non‐disclosure agreement to enable licensing negotiations to 

proceed. On April 20, 2011, Hon Hai’s U.S. outside counsel informed Lotes that it 

was in the process of developing licensing agreements, and would be in contact 

in due course. But despite repeated inquiries from Lotes over the months that 

followed, Lotes never received a draft licensing agreement or any other further 

communication from Hon Hai or its licensing counsel. 

      On February 10, 2012, in an effort to quell concern about Hon Hai and 

Foxconn’s commitment to their licensing obligations, in‐house counsel for 



                                         14
                                           
 
Foxconn Electronics sent a letter, on Hon Hai letterhead, to the USB‐IF’s 

President and Chief Operating Officer. The letter stated that Hon Hai and 

Foxconn were “pleased to be active contributors of the USB 3.0 project and early 

signers of the USB Contributors Agreement.” J.A. 47. The letter then 

“unequivocally affirm[ed]” Foxconn’s commitment to license patent claims 

necessary to practice the USB 3.0 standard on RAND‐Zero terms as required by 

the Contributors Agreement. Id. In addition, the letter also “unequivocally 

affirm[ed]” that Foxconn would provide RAND licenses for other intellectual 

property that is not strictly necessary to practice the USB 3.0 standard but that 

would be required to practice certain “optional features.” Id. 

      These assurances notwithstanding, on July 9, 2012, Foxconn Kunshan filed 

patent infringement suits in China against two Chinese subsidiaries of Lotes. In 

their prayers for relief, these suits request orders enjoining two key Lotes 

factories from making and selling certain USB 3.0 connectors, as well as orders 

for the destruction of all existing infringing inventory and specialized 

manufacturing equipment. The patents asserted in these suits are jointly owned 

by Foxconn Kunshan and Hon Hai, and are derived from earlier patents filed in 



                                         15
                                           
 
the United States. According to Lotes, the asserted claims of these two patents 

fall within the defendants’ licensing obligations under the Contributors 

Agreement, and therefore must be licensed to Lotes on RAND‐Zero terms. 

      Lotes alleges that the defendants’ actions have “resulted in confusion and 

uncertainty that has complicated and endangered all of Lotes’[s] existing and 

prospective business relationships.” J.A. 57. If allowed to continue, the 

defendants’ scheme will allegedly force Lotes to close its factories, eliminate it as 

a major competitor, and enable the defendants to become the dominant supplier 

in the market for USB 3.0 connectors. Moreover, other firms will take note of 

Lotes’s fate, and thus the defendants’ “willingness to bring suit against Lotes in 

contravention of the USB‐IF RAND‐Zero terms has an in terrorem effect capable 

of curbing competitive manufacture . . . across the full range of products 

incorporating USB 3.0 connectors.” J.A. 58. 

      Given the central role Chinese manufacturing plays in the global 

electronics supply chain, moreover, Lotes alleges that curbing competition in 

China will have downstream effects worldwide, including in the United States. 

In Lotes’s view, because any price increases in USB 3.0 connectors will 



                                         16
                                           
 
“inevitably” be passed on through each stage in the production process to 

consumers in the United States, J.A. 55, “[a]nything that affects the price, 

quantity, or competitive nature of the production market for USB 3.0 connectors 

will . . . have a direct, substantial, and reasonably foreseeable effect on U.S. 

commerce,” J.A. 48. In this way, Lotes contends that its lost sales and potential 

elimination as a competitor in China will “damage competition, increase prices, 

and harm consumers in the United States.” J.A. 55. 

II.    Procedural History 

       Lotes filed suit against the defendants on October 4, 2012. On December 

21, 2012, Lotes filed the operative First Amended Complaint, which asserts 

federal claims for violations of sections 1 and 2 of the Sherman Act, 15 U.S.C. 

§§ 1, 2, and state‐law claims for breach of contract, promissory estoppel, tortious 

interference with contracts and prospective business relations, a declaration of 

waiver, and a declaration of a license for all necessary patent claims. On January 

11, 2013, the defendants filed a motion to dismiss, which Lotes duly opposed. 

       On May 14, 2013, the district court issued an Opinion and Order 

dismissing the First Amended Complaint in its entirety with prejudice under 



                                          17
                                            
 
Rule 12(b)(1) for lack of subject matter jurisdiction. Following this Court’s 

decision in Filetech, 157 F.3d at 931–32, the district court held that the restrictions 

of the FTAIA are jurisdictional. The district court further held that Lotes had 

failed to plausibly allege the requisite “direct, substantial, and reasonably 

foreseeable effect” on U.S. domestic or import commerce under the FTAIA, and 

therefore dismissed the Sherman Act claims. The district court then declined to 

exercise supplemental jurisdiction over the remaining state‐law claims, and 

denied Lotes’s request for leave to amend.   

      The clerk entered final judgment on May 20, 2013. This appeal followed. 

                                    DISCUSSION 

      “When reviewing the dismissal of a complaint for lack of subject matter 

jurisdiction, we review factual findings for clear error and legal conclusions de 

novo, accepting all material facts alleged in the complaint as true and drawing all 

reasonable inferences in the plaintiffʹs favor.” Liranzo v. United States, 690 F.3d 78, 

84 (2d Cir. 2012). Similarly, we review a district court’s grant of a motion to 

dismiss for failure to state a claim de novo, “accepting all factual claims in the 

complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.” 



                                           18
                                             
 
Famous Horse Inc. v. 5th Ave. Photo Inc., 624 F.3d 106, 108 (2d Cir. 2010). “To 

survive a motion to dismiss, a complaint must contain sufficient factual matter, 

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. 

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 

(2007)). “We review a district court’s decision to grant or deny a party leave to 

amend a pleading under Federal Rule of Civil Procedure 15(a) for abuse of 

discretion.” Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003). 

I.         Subject Matter Jurisdiction 

           As a threshold matter, we must address whether the limitations on 

antitrust claims set forth in the FTAIA are jurisdictional or substantive.3  As 

codified in section 6a of the Sherman Act, the FTAIA provides: 


                                                 
3  The defendants contend that we may avoid deciding this question because the district court 
correctly dismissed Lotes’s antitrust claims under the FTAIA, and nothing turns on whether or 
not that dismissal was properly jurisdictional. But jurisdiction is an issue distinct from and 
logically prior to the merits of a claim, and the Supreme Court has held that “the nonexistence 
of a cause of action [i]s no proper basis for a jurisdictional dismissal.” Steel Co. v. Citizens for a 
Better Env’t, 523 U.S. 83, 96 (1998) (discussing Bell v. Hood, 327 U.S. 678, 682 (1946)). 
Furthermore, this uncertainty in our jurisprudence has been flagged by several district courts, 
see, e.g., In re Vitamin C Antitrust Litig., 904 F. Supp. 2d 310, 315 (E.D.N.Y. 2012); Boyd v. AWB 
Ltd., 544 F. Supp. 2d 236, 243 n.6 (S.D.N.Y. 2008), and we see no good reason to allow it to 
persist. See Morrison v. Nat’l Austrl. Bank Ltd., 561 U.S. 247, 254 (2010) (holding that the lower 
courts erred in finding that the question of the extraterritorial reach of § 10(b) of the Securities 
and Exchange Act of 1934 was jurisdictional, even though “nothing in the analysis of the courts 
below turned on th[is] mistake”). 

                                                    19
                                                      
 
           Sections 1 to 7 of this title shall not apply to conduct involving trade 
           or commerce (other than import trade or import commerce) with 
           foreign nations unless‐‐ 

           (1) such conduct has a direct, substantial, and reasonably foreseeable 
           effect‐‐ 

                       (A) on trade or commerce which is not trade or commerce 
                       with foreign nations, or on import trade or import commerce 
                       with foreign nations; or 

                       (B) on export trade or export commerce with foreign nations, 
                       of a person engaged in such trade or commerce in the United 
                       States; and 

           (2) such effect gives rise to a claim under the provisions of sections 1 
           to 7 of this title, other than this section. 

           If sections 1 to 7 of this title apply to such conduct only because of 
           the operation of paragraph (1)(B), then sections 1 to 7 of this title 
           shall apply to such conduct only for injury to export business in the 
           United States. 

15 U.S.C. § 6a.4  The Supreme Court has explained this intricate provision as 

follows: 

           This technical language initially lays down a general rule placing all 
           (nonimport) activity involving foreign commerce outside the 
           Sherman Act’s reach. It then brings such conduct back within the 
           Sherman Act’s reach provided that the conduct both (1) sufficiently 
           affects American commerce, i.e., it has a “direct, substantial, and 
           reasonably foreseeable effect” on American domestic, import, or 

                                                 
  The FTAIA is also codified in similar language in section 5 of the Federal Trade Commission 
4

Act. See 15 U.S.C. § 45(a)(3). 

                                                    20
                                                      
 
       (certain) export commerce, and (2) has an effect of a kind that 
       antitrust law considers harmful, i.e., the “effect” must “giv[e] rise to 
       a [Sherman Act] claim.” 

F. Hoffmann‐La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 162 (2004) (quoting 15 

U.S.C. § 6a(1), (2)). 

       Congress enacted this statute with two principal purposes in mind. First, 

the statute seeks to boost American exports by “mak[ing] clear to American 

exporters (and to firms doing business abroad) that the Sherman Act does not 

prevent them from entering into business arrangements (say, joint‐selling 

arrangements), however anticompetitive, as long as those arrangements 

adversely affect only foreign markets.” Empagran, 542 U.S. at 161 (citing H.R. 

Rep. No. 97‐686, at 1–3, 9–10 (1982)). Second, Congress sought to clarify the legal 

standard determining when American antitrust law governs foreign conduct, 

which different courts had articulated in somewhat different ways. See H.R. Rep. 

No. 97‐686, at 5–6 (1982). Congress thus “designed the FTAIA to clarify, perhaps 

to limit, but not to expand in any significant way, the Sherman Actʹs scope as 

applied to foreign commerce.” Empagran, 542 U.S. at 169 (emphasis omitted). 




                                          21
                                            
 
      In Filetech, this Court held that the FTAIA’s limitations on antitrust claims 

involving foreign commerce are jurisdictional. See Filetech, 157 F.3d at 929–32. 

Following that binding decision, the district court below too treated the FTAIA’s 

requirements as jurisdictional, though it acknowledged that “current thinking 

may point against” that position. J.A. 263. Lotes argues that the district court’s 

ruling was erroneous and that Filetech is no longer good law in light of the 

Supreme Court’s intervening decisions in Arbaugh and its progeny. We agree. 

      In Arbaugh, the Supreme Court confronted the question of whether a 

particular requirement in Title VII of the Civil Rights Act of 1964 affects federal 

courts’ subject matter jurisdiction or is instead a substantive element of a claim 

on the merits. See 546 U.S. at 503. In particular, Title VII prohibits any 

“employer” from discriminating on protected grounds, 42 U.S.C. § 2000e‐2(a)(1), 

and defines “employer” to include only those having “fifteen or more 

employees,” id. § 2000e(b). Reversing the lower courts, the Supreme Court held 

that this employee‐numerosity requirement goes to the merits of a claim rather 

than the jurisdiction of the court. See Arbaugh, 546 U.S. at 504. In so holding, the 




                                          22
                                            
 
Court announced a “readily administrable bright line” for when statutory 

requirements are jurisdictional: 

      If the Legislature clearly states that a threshold limitation on a 
      statute’s scope shall count as jurisdictional, then courts and litigants 
      will be duly instructed and will not be left to wrestle with the issue. 
      But when Congress does not rank a statutory limitation on coverage 
      as jurisdictional, courts should treat the restriction as 
      nonjurisdictional in character. 

Id. at 515–16 (footnote and internal citation omitted). In just eight years since 

Arbaugh, the Supreme Court has repeatedly applied this clear‐statement rule to 

find statutory requirements substantive rather than jurisdictional. See, e.g., 

Auburn Reg’l, 133 S. Ct. at 824–26 (time limit for filing an appeal to the Provider 

Reimbursement Review Board under the Medicare statute); Morrison v. Natʹl 

Austrl. Bank Ltd., 561 U.S. 247, 254 (2010) (extraterritorial reach of § 10(b) of the 

Securities and Exchange Act of 1934); Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 

160–66 (2010) (registration requirement under the Copyright Act). 

      In general, a panel of this Court is “bound by the decisions of prior panels 

until such time as they are overruled either by an en banc panel of our Court or 

by the Supreme Court.” In re Zarnel, 619 F.3d 156, 168 (2d Cir. 2010) (quoting 

United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004)). However, where 


                                           23
                                             
 
“‘there has been an intervening Supreme Court decision that casts doubt on our 

controlling precedent,’ one panel of this Court may overrule a prior decision of 

another panel.” Id. (quoting Gelman v. Ashcroft, 372 F.3d 495, 499 (2d Cir. 2004)). 

In this instance, lacking the Supreme Court’s guidance and following the 

arguments of the parties before us, our decision in Filetech treated the FTAIA’s 

requirements as jurisdictional with little analysis. See Filetech, 157 F.3d at 929–32. 

That holding now has been thoroughly undermined by Arbaugh and its progeny. 

      Applying the teaching of the Arbaugh line of cases, we have little difficulty 

concluding that the requirements of the FTAIA go to the merits of an antitrust 

claim rather than to subject matter jurisdiction. Nothing in the statute “speak[s] 

in jurisdictional terms or refer[s] in any way to the jurisdiction of the district 

courts.” Arbaugh, 546 U.S. at 515 (quoting Zipes v. Trans World Airlines, Inc., 455 

U.S. 385, 394 (1982)). To the contrary, the statutory text refers to the “conduct” to 

which the Sherman Act “appl[ies].” As the Seventh Circuit has noted, “[t]his is 

the language of elements, not jurisdiction.” Minn‐Chem, 683 F.3d at 852. 

Moreover, both courts of appeals to have addressed this issue after Arbaugh have 

reached the same conclusion and have overruled their respective contrary 



                                          24
                                            
 
pre‐Arbaugh precedents. See id. at 851–52; Animal Sci. Prods., Inc. v. China 

Minmetals Corp., 654 F.3d 462, 467–68 (3d Cir. 2011). To the extent it holds that the 

FTAIA’s requirements are jurisdictional, Filetech is no longer good law. 

      In urging a contrary conclusion, the defendants point to the structure of 

the Sherman Act, certain statements in the FTAIA’s legislative history, principles 

of international comity, and dicta from the Supreme Court’s decision 

interpreting the FTAIA in Empagran. None of these considerations is sufficient to 

overcome the teaching of Arbaugh and the clear text of the statute. 

      With respect to statutory structure, the defendants note that the FTAIA 

imposes a unique, separately codified threshold requirement on antitrust claims 

involving foreign conduct. Unlike claims involving purely domestic conduct, the 

FTAIA bars claims based on foreign conduct from proceeding unless the foreign 

conduct has a cognizable effect on the United States. Only if that prerequisite is 

satisfied may the plaintiff pursue a claim “under the provisions of section 1 to 7 

of [the Sherman Act], other than [the FTAIA].” 15 U.S.C. § 6a(2). 

      But it is hardly uncommon for Congress to impose threshold requirements 

or to codify those requirements in separate provisions. In the Copyright Act, for 



                                          25
                                            
 
example, the threshold requirement for a plaintiff to register his or her copyright 

before filing an infringement action is codified at 17 U.S.C. § 411(a), separately 

from the general provisions governing infringement claims at 17 U.S.C. 

§§ 501–505. But that statutory structure did not prevent the Supreme Court in 

Reed from finding the registration requirement nonjurisdictional. See Reed, 559 

U.S. at 160–66. Here, the FTAIA unmistakably imposes unique threshold 

requirements on antitrust claims involving foreign conduct, but nothing in the 

statute even suggests—much less “clearly states,” Arbaugh, 546 U.S. at 515—that 

those requirements are jurisdictional. 

      The defendants’ reliance on the FTAIA’s legislative history fares no better. 

The statutory text plainly uses “the language of elements, not jurisdiction,” 

Minn‐Chem, 683 F.3d at 852, and courts “do not resort to legislative history to 

cloud a statutory text that is clear.” Ratzlaf v. United States, 510 U.S. 135, 147–48 

(1994). Moreover, when the Supreme Court has instructed that jurisdictional 

requirements must be “clearly state[d],” Arbaugh, 546 U.S. at 515, looking beyond 

an unambiguously substantive statutory text is doubly unwarranted. 




                                           26
                                             
 
            Furthermore, while the defendants point out that portions of the 

legislative history employ jurisdictional language, other portions speak in merits 

terms.5  And even to the extent the legislative history mentions jurisdiction, 

“[j]urisdiction . . . is a word of many, too many meanings.” Arbaugh, 546 U.S. at 

510 (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 90 (1998)). Indeed, 

“the legal lexicon knows no word more chameleon‐like than ‘jurisdiction,’” 

United States v. Yousef, ‐‐ F.3d ‐‐, 2014 WL 1673281, at *3 (2d Cir. Apr. 29, 2014) 

(quoting United States v. Sabella, 272 F.2d 206, 209 (2d Cir. 1959)), and the 

Supreme Court, “no less than other courts, has sometimes been profligate in its 

use of the term,” Arbaugh, 546 U.S. at 510. None of the jurisdictional references 

the defendants rely upon uses the term unambiguously to describe the 

adjudicative authority of U.S. courts rather than, somewhat less precisely, the 

prescriptive scope of U.S. law. See, e.g., H.R. Rep. No. 97‐686, at 13 (1982) 

(explaining that the statute addresses “the subject matter jurisdiction of United 


                                                 
5  Compare, e.g., H.R. Rep. No. 97‐686, at 13 (1982) (explaining that the statute “address[es] only 
the subject matter jurisdiction of United States antitrust law,” rather than “the legal standards 
for determining whether conduct violates the antitrust laws”), with id. at 7 (explaining that the 
statute amends the Sherman Act “to more clearly establish when antitrust liability attaches to 
international business activities” (emphasis added)), and id. at 7–8 (explaining that the statute 
clarifies when “restraints on export trade . . . violate the Sherman Act” (emphasis added)). 

                                                    27
                                                      
 
States antitrust law” (emphasis added)). Given that the judiciary often conflated 

these concepts until the Supreme Court began in recent years “to bring some 

discipline to the use of this term,” Henderson ex rel. Henderson v. Shinseki, 131 S. 

Ct. 1197, 1202 (2011), Congress’s loose language is hardly surprising.   

      Similarly unpersuasive is the defendants’ invocation of the canon of 

statutory interpretation whereby courts “ordinarily construe[] ambiguous 

statutes to avoid unreasonable interference with the sovereign authority of other 

nations.” Empagran, 542 U.S. at 164. Even assuming that construing the FTAIA to 

be jurisdictional would serve the interests of international comity, the statute is 

not ambiguous. And even if it were ambiguous, the Supreme Court has 

specifically instructed us to treat statutory limitations as nonjurisdictional unless 

Congress “clearly states” otherwise. Arbaugh, 546 U.S. at 515. 

      Finally, the defendants point to two arguably jurisdictional statements 

from the Supreme Court’s decision in Empagran. First, the Court quoted a 

statement from the FTAIA’s legislative history to the effect that “there should be 

no American antitrust jurisdiction absent a direct, substantial and reasonably 

foreseeable effect on domestic commerce or a domestic competitor.” 542 U.S. at 



                                          28
                                            
 
163 (quoting H.R. Rep. No. 97‐686, at 9–10). And second, the Court approvingly 

quoted a statement from a Fifth Circuit decision, which reported finding “no 

case in which jurisdiction was found in a case like [Empagran].” Id. at 170 

(quoting Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 429 (5th 

Cir. 2001)). We note that the Court also quoted a treatise arguing that Congress 

would not have intended the FTAIA to “provide worldwide subject matter 

jurisdiction to any foreign suitor wishing to sue its own local supplier” for 

conduct that has independent effects on U.S. commerce. Id. at 166 (quoting 

Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 273, at 51–52 (Supp. 

2003)). 

      But again, “[j]urisdiction . . . is a word of many, too many meanings.” 

Arbaugh, 546 U.S. at 510 (quoting Steel, 523 U.S. at 90). And Empagran was 

decided in 2004, before Arbaugh was handed down in 2006, and the Supreme 

Court has confessed to being imprecise in its use of jurisdictional language prior 

to Arbaugh. See Arbaugh, 546 U.S. at 510. Furthermore, the jurisdictional 

references in Empagran appear in quotations from other sources, and the opinion 

also contains language that describes the FTAIA in decidedly nonjurisdictional 



                                         29
                                           
 
terms. As the Seventh Circuit has noted, the Court in Empagran “spoke, for 

example, of the FTAIA’s ‘removing from the Sherman Act’s reach’ certain types 

of conduct, and whether it was reasonable under the facts presented there ‘to 

apply this law to conduct that is significantly foreign.’” Minn‐Chem, 683 F.3d at 

852 (quoting Empagran, 542 U.S. at 161, 166). The defendants’ reliance on 

Empagran is thus misplaced. 

       Accordingly, notwithstanding our contrary prior decision in Filetech, we 

are compelled under Arbaugh and its progeny to conclude that the requirements 

of the FTAIA are substantive and nonjurisdictional. 

II.    Waiver of the FTAIA 

       Because we hold the requirements of the FTAIA to be nonjurisdictional, 

we must address Lotes’s argument that the defendants have waived those 

requirements by contract in this case. 

       In this regard, Lotes points to five provisions of the Contributors 

Agreement. First, paragraph 2 recites the contributors’ understanding “that it is 

imperative that they and their representatives act in a manner which does not 

violate any state, federal or international antitrust laws and regulations.” J.A. 78. 



                                          30
                                            
 
Second, this paragraph also “prohibits any communications regarding . . . 

exclusion of competitors or any other topic that may be construed as a violation 

of antitrust laws.” Id. Third, paragraph 6.6 provides that the Agreement is to be 

“construed and controlled” by New York law. J.A. 81. Fourth, paragraph 6.7 

provides that “all disputes arising in any way out of this Agreement shall be 

heard in, and all parties irrevocably consent to jurisdiction and venue in, the 

state and Federal courts of New York, New York.” Id. And finally, paragraph 

6.12 provides that “the obligations of the parties hereto shall be subject to all 

laws, present and future, of any government having jurisdiction over the parties 

hereto.” Id. According to Lotes, these provisions establish that the defendants 

“have agreed to subject their conduct to U.S. antitrust scrutiny.” Appellant’s Br. 

at 25. 

          There are two fundamental problems with this argument. First and 

foremost, Lotes did not raise this issue before the district court, and “[i]t is a 

well‐established general rule that an appellate court will not consider an issue 

raised for the first time on appeal.” Bogle‐Assegai v. Connecticut, 470 F.3d 498, 504 

(2d Cir. 2006) (quoting Greene v. United States, 13 F.3d 577, 586 (2d Cir.1994)). 



                                          31
                                            
 
      Second, even if we were to exercise our discretion to consider this forfeited 

issue, see id., Lotes’s argument is meritless. Even assuming arguendo that the 

substantive requirements of the FTAIA are waivable, but see New York v. Hill, 528 

U.S. 110, 116 (2000) (“[A] ‘right conferred on a private party, but affecting the 

public interest, may not be waived or released if such waiver or release 

contravenes the statutory policy.’” (emphasis omitted) (quoting Brooklyn Sav. 

Bank v. O’Neil, 324 U.S. 697, 704 (1945)), nothing in the cited contractual 

provisions suggests that the defendants have waived those requirements here. 

The first portion of paragraph 2 merely recites the parties’ understanding that 

they are subject to various antitrust laws and regulations and affirms the parties’ 

commitment to abide by their existing legal obligations. The second portion of 

paragraph 2 prohibits the parties from engaging in anticompetitive 

“communications.” Paragraphs 6.6 and 6.7 are nothing more than standard 

choice‐of‐law and choice‐of‐forum clauses. And paragraph 6.12 again merely 

reiterates the parties’ existing obligation to comply with all applicable laws. 

      At most, paragraph 6.12 and the first portion of paragraph 2 can be read to 

recognize and incorporate into the Contributors Agreement the signatories’ 



                                         32
                                           
 
preexisting obligations under U.S. antitrust law. But these contractual provisions 

do not waive any statutory requirements or otherwise alter the scope of the 

signatories’ legal obligations. Put differently, the Contributors Agreement 

affirms that the defendants must abide by the Sherman Act to the extent it 

properly applies. But the defendants remain free to argue that, under the FTAIA, 

the Sherman Act does not apply to or regulate the conduct at issue in this case. 

The defendants have not waived their defenses under the FTAIA. 

III.    “Direct, Substantial, and Reasonably Foreseeable Effect” under the FTAIA 

        We now turn to the issue of whether Lotes has plausibly alleged that the 

defendants’ anticompetitive conduct has a “direct, substantial, and reasonably 

foreseeable effect” on U.S. domestic or import commerce under the FTAIA. The 

district court answered this question in the negative. Lotes and amici contend 

that the district court erred by misinterpreting the FTAIA and applying the 

wrong legal standard. We agree. 

        In dismissing Lotes’s antitrust claims for failure to satisfy the FTAIA’s 

domestic effects exception, the district court relied heavily on the Ninth Circuit’s 

decision in LSL, which construed the statutory requirement of a “direct . . . 



                                           33
                                             
 
effect.” See LSL, 379 F.3d at 680. Borrowing from a Supreme Court case 

interpreting a similar term in the Foreign Sovereign Immunities Act (“FSIA”), 28 

U.S.C. §§ 1602 –1611, the Ninth Circuit held that “an effect is ‘direct’ if it follows 

as an immediate consequence of the defendant’s activity.” LSL, 379 F.3d at 680 

(citing Republic of Arg. v. Weltover, Inc., 504 U.S. 607, 618 (1992)). Applying that 

standard to this case, the district court below found “a disconnect between the 

relevant (foreign) market as defined by plaintiff (USB 3.0 connectors)—the 

market which defendants are allegedly attempting to monopolize—and the U.S. 

market supposedly affected by defendants’ attempted monopolization 

(notebooks, desktop computers, servers, etc.).” J.A. 265 (footnote omitted). The 

district court concluded that “[t]o the extent that defendants’ foreign 

anti‐competitive conduct may result in higher computer prices and less 

competition here in the U.S., those effects are simply too attenuated to establish 

the proximate causation required by the FTAIA.” Id.   

      The district court also expressed doubts about the substantiality of any 

domestic effects. Distinguishing a decision of the Northern District of California 

in In re TFT‐LCD (Flat Panel) Antitrust Litigation, 822 F. Supp. 2d 953 (N.D. Cal. 



                                          34
                                            
 
2011), the district court noted that this case contains no allegations of direct 

price‐fixing, that USB connectors are only one small component of the finished 

computer products that are ultimately sold in the United States, and that Lotes’s 

market share allegations lack particularity in some respects. The district court 

also observed that “a whole host of factors other than the price of USB 3.0 

connectors influence the price of domestic computer products.” J.A. 272. The 

district court thus found that “[t]he indirect effect of defendants’ conduct on 

prices of U.S. computer goods, if any, cannot be quantified.” Id. This conclusion 

bolstered the district court’s ultimate finding that, “[a]t most, . . . defendants’ 

conduct may cause ‘ripple’ effects” in the United States, but such effects “are 

simply too attenuated to bring plaintiff’s foreign injury within the ambit of the 

Sherman Act.” Id. 

      In applying the interpretation of “direct . . . effect” set forth in LSL, 

whereby an effect is “direct” if it follows as an immediate consequence, the 

district court appears not to have considered the alternative approach advocated 

by the United States and the FTC and adopted by the Seventh Circuit in its en 

banc decision in Minn‐Chem. Under that approach, “the term ‘direct’ means only 



                                          35
                                            
 
‘a reasonably proximate causal nexus.’” Minn‐Chem, 683 F.3d at 857 (quoting 

Makan Delrahim, Drawing the Boundaries of the Sherman Act: Recent Developments 

in the Application of the Antitrust Laws to Foreign Conduct, 61 N.Y.U. Ann. Surv. 

Am. L. 41, 430 (2005)). We agree with Lotes and amici that this less stringent 

approach reflects the better reading of the statute. 

      The court in LSL relied on two interpretive sources for its contrary 

holding. First, it quoted Webster’s Third New International Dictionary, which 

defines “direct” as “proceeding from one point to another in time or space 

without deviation or interruption.” LSL, 379 F.3d at 680 (quoting Webster’s Third 

New Int’l Dictionary 640 (1981)). But the same dictionary also defines “direct” as 

“characterized by or giving evidence of a close especially logical, causal, or 

consequential relationship.” Webster’s Third New Int’l Dictionary 640 (1981). 

Although this is an alternative definition, “the relative order of the common 

dictionary definitions of a single term does little to clarify that term’s meaning 

within a particular context. When a word has multiple definitions, usage 

determines its meaning.” Trs. of Chic. Truck Drivers, Helpers & Warehouse Workers 




                                         36
                                           
 
Union (Indep.) Pension Fund v. Leaseway Transp. Corp., 76 F.3d 824, 828 n.4 (7th Cir. 

1996).6 

            The court in LSL also relied upon the Supreme Court’s interpretation of a 

“nearly identical term” in the FSIA in Weltover. LSL, 379 F.3d at 680. But the 

Supreme Court has cautioned that courts “must be careful not to apply rules 

applicable under one statute to a different statute without careful and critical 

examination.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 174 (2009) (quoting Fed. 

Express Corp. v. Holowecki, 552 U.S. 389, 393 (2008)). Indeed, “[m]ost words have 

different shades of meaning and consequently may be variously construed, not 

only when they occur in different statutes, but when used more than once in the 

same statute or even the same section.” Env. Def. v. Duke Energy Corp., 549 U.S. 

561, 574 (2007) (quoting Atl. Cleaners & Dyers, Inc. v. United States, 286 U.S. 427, 

433 (1932)). 




                                                 
6  We recognize that Webster’s Third has not garnered universal respect among the Justices of 
the Supreme Court. See, e.g., Taniguchi v. Kan Pac. Saipan, Ltd., 132 S. Ct. 1997, 2003 (2012); MCI 
Telecomm. Corp. v. AT&T Co., 512 U.S. 218, 228 n.3 (1994). But other dictionaries published 
roughly contemporaneously with the enactment of the FTAIA contain similar definitions. See, 
e.g., 4 Oxford English Dictionary 702 (2d ed. 1989) (defining “direct” as, among other things, 
“[s]traight; undeviating in course; not circuitous or crooked” and “[p]roceeding from 
antecedent to consequent, from cause to effect, etc.; uninterrupted, immediate”). 

                                                    37
                                                      
 
      Here, both the purpose and the language of the FSIA and FTAIA differ in 

critical respects. With respect to purpose, the FSIA codifies foreign nations’ 

sovereign immunity from suit, and “provides the sole basis for obtaining 

jurisdiction over a foreign state in the courts of this country.” Argentine Republic 

v. Amerada Hess Shipping Corp., 488 U.S. 428, 443 (1989). The boundaries of the 

statutory exceptions to sovereign immunity, including the “direct effect” 

exception construed in Weltover, must be carefully patrolled to preserve the 

FSIA’s “general rule of immunity.” In re Terrorist Attacks on Sept. 11, 2001, 714 

F.3d 109, 114 (2d Cir. 2013). The FTAIA, by contrast, is a substantive antitrust 

statute designed “to clarify . . . the Sherman Act’s scope as applied to foreign 

commerce.” Empagran, 542 U.S. at 169. 

      Textually, moreover, Weltover construed the FSIA’s phrase “direct effect,” 

while the FTAIA contains the fuller phrase “direct, substantial, and reasonably 

foreseeable effect.” Even more to the point, the Supreme Court in Weltover 

arrived at its understanding of “direct effect” in the FSIA only after refusing to 

import from the statute’s legislative history any notion that an effect is “direct” 

only if it is also both “substantial” and “foreseeable.” See Weltover, 504 U.S. at 



                                          38
                                            
 
617. In the Supreme Court’s words: “[W]e reject the suggestion that § 1605(a)(2) 

contains any unexpressed requirement of ‘substantiality’ or ‘foreseeability.’” Id. 

at 618. Only then did the Supreme Court endorse the lower court’s 

interpretation, whereby “an effect is ‘direct’ if it follows ‘as an immediate 

consequence of the defendant’s . . . activity.’” Id. (quoting Weltover, Inc. v. 

Republic of Arg., 941 F.3d 145, 152 (2d Cir. 1991)). 

      This textual difference between the FSIA and FTAIA is critically 

important. As Minn‐Chem succinctly explains,   

      No one needs to read the words “substantial” and “foreseeable” into 
      the FTAIA. Congress put them there, and in so doing, it signaled 
      that the word “direct” used along with them had to be interpreted 
      as part of an integrated phrase. Superimposing the idea of 
      “immediate consequence” on top of the full phrase results in a 
      stricter test than the complete text of the statute can bear. 

683 F.3d at 857. Indeed, LSL’s reading of the FTAIA would violate the “cardinal 

principle of statutory construction” that statutes must be construed, if reasonably 

possible, so that “no clause, sentence, or word shall be superfluous, void, or 

insignificant.” TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (quoting Duncan v. 

Walker, 533 U.S. 167, 174 (2001)). Reading “direct” as “immediate” would rob the 

separate “reasonabl[e] foreseeab[ility]” requirement of any meaningful function, 


                                           39
                                             
 
since we are hard pressed to imagine any domestic effect that would be both 

“immediate” and “substantial” but not “reasonably foreseeable.” Furthermore, 

we must remember that “[i]mport trade and commerce are excluded at the outset 

from the coverage of the FTAIA in the same way that domestic interstate 

commerce is excluded.” Minn‐Chem, 683 F.3d at 854; see also 15 U.S.C. § 6a 

(providing that, unless an exception applies, the Sherman Act “shall not apply to 

conduct involving trade or commerce (other than import trade or import commerce) 

with foreign nations” (emphasis added)). To demand that any domestic effect 

must follow as an immediate consequence of a defendant’s foreign 

anticompetitive conduct would all but collapse the FTAIA’s domestic effects 

exception into its separate import exclusion. 

      Interpreting “direct” to require only a reasonably proximate causal nexus, 

by contrast, avoids these problems while still addressing antitrust law’s classic 

aversion to remote injuries. Indeed, “directness” is one of the traditional 

formulations courts have used to talk about the common‐law concept of 

proximate causation. See, e.g., Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 

(1992) (describing common‐law proximate causation as “a demand for some 



                                          40
                                            
 
direct relation between the injury asserted and the injurious conduct alleged”). 

And courts have long applied notions of proximate causation, using the 

language of “directness,” in determining what types of injuries the antitrust laws 

may properly redress. In the early twentieth century, for example, before the 

Supreme Court’s regime‐changing Commerce Clause decision in Wickard v. 

Filburn, 317 U.S. 111 (1942), courts commonly held that anticompetitive schemes 

whose effects on interstate commerce were merely “‘incidental,’ ‘indirect,’ or 

‘remote,’” were, “under the prevailing climate, beyond Congress’[s] power to 

regulate, and hence outside the scope of the Sherman Act.” Mandeville Island 

Farms, Inc. v. Am. Crystal Sugar Co., 334 U.S. 219, 230 (1948). And today, courts 

continue to analyze antitrust standing by considering, among other factors, the 

“directness or indirectness of the asserted injury,” Assoc. Gen. Contractors of Cal., 

Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 540 (1983), using familiar 

principles of proximate causation, see Blue Shield of Va. v. McCready, 457 U.S. 465, 

476–77 & n.13 (1982). 

      Of course, proximate causation is a notoriously slippery doctrine. “In a 

philosophical sense, the consequences of an act go forward to eternity, and the 



                                           41
                                             
 
causes of an event go back to the dawn of human events, and beyond.” CSX 

Transp., Inc. v. McBride, 131 S. Ct. 2630, 2642 (2011) (quoting W. Page Keeton et 

al., Prosser and Keeton on Torts § 42, at 264 (5th ed. 1984)). Proximate causation 

is thus “shorthand for a concept: Injuries have countless causes, and not all 

should give rise to legal liability.” Id. at 2637. The doctrine of proximate 

causation provides the legal vocabulary for drawing this line—courts ask, for 

example, “whether the injury that resulted was within the scope of the risk 

created by the defendantʹs [wrongful] act; whether the injury was a natural or 

probable consequence of the [conduct]; whether there was a superseding or 

intervening cause; whether the [conduct] was anything more than an antecedent 

event without which the harm would not have occurred.” Id. at 2652 (Roberts, 

C.J., dissenting). “The proximate‐cause inquiry is not easy to define, and over the 

years it has taken various forms; but courts have a great deal of experience 

applying it, and there is a wealth of precedent for them to draw upon in doing 

so.” Lexmark Intʹl, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1390 

(2014). 




                                           42
                                             
 
            While Minn‐Chem’s “reasonably proximate causal nexus” standard 

incorporates all of this useful judicial experience, LSL’s “immediate 

consequence” standard focuses narrowly on a single factor—the spatial and 

temporal separation between the defendant’s conduct and the relevant effect. 

Herein lies the error of the decision below, which placed near‐dispositive weight 

on the fact that USB 3.0 connectors are manufactured and assembled into 

finished computer products “in China” before being sold in the United States. 

J.A. 264. This kind of complex manufacturing process is increasingly common in 

our modern global economy, and antitrust law has long recognized that 

anticompetitive injuries can be transmitted through multi‐layered supply chains. 

Indeed, the Supreme Court has held that claims by indirect purchasers are 

“consistent with the broad purposes of the federal antitrust laws: deterring 

anticompetitive conduct and ensuring the compensation of victims of that 

conduct.” California v. ARC Am. Corp., 490 U.S. 93, 102 (1989).7 


                                                 
7  We recognize that in Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977), the Supreme Court held 
that indirect purchasers may not recover treble damages under § 4 of the Clayton Act. See id. at 
728–29. But in so holding, the Court in no way implied that anticompetitive injuries cannot be 
passed through to subsequent purchasers; to the contrary, the Court acknowledged that its rule 
“denies recovery to those indirect purchasers who may have been actually injured by antitrust 
violations.” Id. at 746. Instead, the Court relied upon on practical considerations related to 
double recovery, apportionment, and deterrence. See id. at 730, 735, 737. The indirect purchaser 
                                                    43
                                                      
 
            There is nothing inherent in the nature of outsourcing or international 

supply chains that necessarily prevents the transmission of anticompetitive 

harms or renders any and all domestic effects impermissibly remote and indirect. 

Indeed, given the important role that American firms and consumers play in the 

global economy, we expect that some perpetrators will design foreign 

anticompetitive schemes for the very purpose of causing harmful downstream 

effects in the United States. Whether the causal nexus between foreign conduct 

and a domestic effect is sufficiently “direct” under the FTAIA in a particular case 

will depend on many factors, including the structure of the market and the 

nature of the commercial relationships at each link in the causal chain. Courts 

confronting claims under the FTAIA will have to consider all of the relevant 

facts, using all of the traditional tools courts have used to analyze questions of 

proximate causation. 



                                                                                                                                                             
doctrine, moreover, is subject to exceptions, see Simon v. KeySpan Corp., 694 F.3d 196, 202 (2d Cir. 
2012), does not preempt state laws providing for damages claims by indirect purchasers, see 
ARC Am., 490 U.S. at 102, and does not apply to claims for equitable relief, see In re Air Cargo 
Shipping Servs. Antitrust Litig., 697 F.3d 154, 157 (2d Cir. 2012); see also U.S. Gypsum Co. v. Ind. 
Gas Co., 350 F.3d 623, 627 (7th Cir. 2003). Furthermore, this Court has not had occasion to 
consider the extent to which Illinois Brick applies when any direct purchaser claim would be 
barred by the FTAIA. But see Motorola Mobility LLC v. AU Optronics Corp., 746 F.3d 842, 844 (7th 
Cir. 2014) (indicating that Illinois Brick would continue to apply). 

                                                                           44
                                                                             
 
       In this case, however, we need not decide the rather difficult question of 

whether the defendants’ foreign anticompetitive conduct has a “direct, 

substantial, and reasonably foreseeable effect” on U.S. domestic or import 

commerce, as that phrase is properly understood. That is because even assuming 

that Lotes has plausibly alleged a domestic effect, that effect did not “give[] rise 

to” Lotes’s claims. 15 U.S.C. § 6a(2). 

IV.    “Gives Rise to a Claim” under the FTAIA 

       It is well settled that this Court “may affirm on any basis for which there is 

sufficient support in the record, including grounds not relied on by the district 

court.” Bruh v. Bessemer Venture Partners III L.P., 464 F.3d 202, 205 (2d Cir. 2006). 

Although the issue was not raised or ruled upon below, amici urge us to affirm 

the district court’s judgment on the alternative ground that any domestic effect 

caused by the defendants’ foreign anticompetitive conduct did not “give[] rise 

to” Lotes’s claims. 15 U.S.C. § 6a(2). We agree. 

       To review the statutory framework, the FTAIA generally excludes wholly 

foreign conduct from the reach of the Sherman Act, but brings such conduct back 

within the statute’s scope where two requirements are met: (1) the foreign 



                                          45
                                            
 
conduct has a “direct, substantial, and reasonably foreseeable effect” on U.S. 

domestic, import, or certain export commerce, id. § 6a(1); and (2) that effect 

“gives rise to a claim under” the Sherman Act, id. § 6a(2). In Empagran, the 

Supreme Court held that the statutory phrase “gives rise to a claim” means 

“gives rise to the plaintiff’s claim.” See Empagran, 542 U.S. at 173. After 

considering the legislative history and principles of international comity, the 

Court concluded that “Congress would not have intended the FTAIA’s exception 

to bring independently caused foreign injury within the Sherman Act’s reach.” 

Id. The FTAIA thus includes two distinct causation inquiries, one asking whether 

the defendants’ foreign conduct caused a cognizable domestic effect, and the 

other asking whether that effect caused the plaintiff’s injury. 

      Under this second inquiry, in the wake of Empagran, three courts of 

appeals have considered what kind of causal connection is necessary for a 

domestic effect to “give[] rise to” a plaintiff’s claim. Consistent with the comity 

canon and general antitrust principles, these courts have held that the domestic 

effect must proximately cause the plaintiff’s injury. See In re Dynamic Random 

Access Memory (DRAM) Antitrust Litig., 546 F.3d 981, 987 (9th Cir. 2008) (“Like 



                                           46
                                             
 
the D.C. Circuit and the Eighth Circuit, we . . . adopt a proximate causation 

standard.”); In re Monosodium Glutamate Antitrust Litig., 477 F.3d 535, 538 (8th 

Cir. 2007) (“[T]he statutory ‘gives rise to’ language requires a direct or proximate 

causal relationship . . . .”); Empagran S.A. v. F. Hoffmann‐LaRoche, Ltd., 417 F.3d 

1267, 1271 (D.C. Cir. 2005) (“The statutory language—‘gives rise to’—indicates a 

direct causal relationship, that is, proximate causation . . . .”). Agreeing with our 

sister circuits, we adopt that standard here. 

      We thus must determine whether any domestic effect resulting from the 

defendants’ anticompetitive conduct proximately caused Lotes’s injury. We 

conclude that it did not. Lotes alleges that the defendants’ foreign conduct had 

the effect of driving up the prices of consumer electronics devices incorporating 

USB 3.0 connectors in the United States. But those higher prices did not cause 

Lotes’s injury of being excluded from the market for USB 3.0 connectors—that 

injury flowed directly from the defendant’s exclusionary foreign conduct. Lotes’s 

complaint thus seeks redress for precisely the type of “independently caused 

foreign injury” that Empagran held falls outside of Congress’s intent. Empagran, 

542 U.S. at 173. 



                                          47
                                            
 
      Indeed, to the extent there is any causal connection between Lotes’s injury 

and an effect on U.S. commerce, the direction of causation runs the wrong way. 

Lotes alleges that the defendants’ patent hold‐up has excluded Lotes from the 

market, which reduces competition and raises prices, which are then passed on 

to U.S. consumers. Lotes’s injury thus precedes any domestic effect in the causal 

chain. And “[a]n effect never precedes its cause.” Am. Home Prods. Corp. v. Liberty 

Mut. Ins. Co., 748 F.2d 760, 765 (2d Cir. 1984).   

      Attempting to evade this problem, Lotes argues that higher prices for U.S. 

consumers are not the only domestic effect of the defendants’ conduct. 

According to Lotes, while higher U.S. prices may be the only domestic effect 

resulting from the defendants’ patent infringement suits in China, the 

defendants’ scheme is broader than that. Lotes contends that the defendants 

have also failed to license the necessary claims of certain U.S. patents, which has 

had the effect of foreclosing competition in the United States. That domestic 

effect, Lotes maintains, has proximately caused Lotes’s injury. 

      This creative argument runs into several difficulties. As an initial matter, 

we are skeptical that the defendants’ refusal to license their U.S. patents has 



                                           48
                                             
 
resulted in any domestic foreclosure of competition. Lotes has not alleged that it 

manufactures products in the United States, imports products into this country, 

or otherwise does business here. It is thus unclear why Lotes believes it even 

needs a U.S. license from the defendants in order to operate. See 35 U.S.C. 

§ 271(a) (providing that a person infringes a patent if, “without authority,” the 

person “makes, uses, offers to sell, or sells any patented invention, within the 

United States or imports into the United States any patented invention during the 

term of the patent therefor” (emphasis added)). And even to the extent a license 

is in fact necessary, Lotes alleges that, by virtue of the Contributors Agreement, it 

“either already has . . . or has an irrevocable right to a RAND‐Zero license” for all 

patent claims and other intellectual property necessary to practice the USB 3.0 

standard. J.A. 51. The alternative domestic effect Lotes relies upon is thus 

illusory. 

       In any event, any domestic effect resulting from the defendants’ failure to 

license their U.S. patents did not proximately cause Lotes’s injury. Indeed, any 

such effect is not even a factual, “but for” cause of Lotes’s injury. Even if the 

defendants had granted Lotes a U.S. license, Lotes would still be excluded from 



                                           49
                                             
 
the USB 3.0 market by virtue of the defendants’ independent infringement suits 

in China. But for the failure to license, Lotes would have suffered the same harm. 

      Nor is this one of those rare cases in which an injurious event is 

“overdetermined” by multiple sufficient causes. See Restatement (Third) of Torts: 

Phys. & Emot. Harm § 27 (2010) (“If multiple acts occur, each of which . . . alone 

would have been a factual cause of the physical harm at the same time in the 

absence of the other act(s), each act is regarded as a factual cause of the harm.”). 

Nothing in the complaint suggests that the defendants’ failure to license U.S. 

patents, standing alone, would have been sufficient to exclude Lotes from the 

market. Indeed, the U.S. patents are so incidental to the alleged scheme that the 

complaint does not even bother to mention them except as part of the 

background of the relevant Chinese patents. See J.A. at 51 (explaining that the 

Chinese patents “claim priority to” the U.S. patents, and thus “the specifications 

of these U.S. patents must support all claims in the corresponding Chinese 

patents”); J.A. 54 (similarly discussing the U.S. patents as background). Read as a 

whole, the complaint makes perfectly clear that the true source of Lotes’s injury 




                                         50
                                           
 
is the “[d]efendants’ willingness to bring suit against Lotes in contravention of 

the USB‐IF RAND‐Zero terms.” J.A. 58.8 

            Accordingly, even assuming that the defendants’ anticompetitive conduct 

caused a “direct, substantial, and reasonably foreseeable effect” in the United 

States, any such effect did not “give[] rise to” Lotes’s claim. We therefore affirm 

the decision below on alternative grounds. 

V.         Leave to Amend 

           Finally, Lotes argues that the district court abused its discretion in denying 

it a second opportunity to amend its complaint. In light of our conclusion that 

any domestic effect did not “give[] rise to” Lotes’s claim, amendment would be 

futile. See Panther Partners Inc. v. Ikanos Commcʹns, Inc., 681 F.3d 114, 119 (2d Cir. 

2012) (“Futility is a determination, as a matter of law, that proposed 

amendments would fail to cure prior deficiencies or to state a claim under Rule 

12(b)(6) . . . .”). We therefore affirm the denial of leave to amend. 



                                                 
8  To the extent Lotes intends to frame the defendants’ failure to license U.S. patents as the basis 
of a separate claim based on purely domestic conduct, which would not be subject to the 
limitations of the FTAIA, such a claim would fail for the same reasons. “[L]ack of causation in 
fact is fatal to the merits of any antitrust claim.” Argus Inc. v. Eastman Kodak Co., 801 F.2d 38, 41 
(2d Cir. 1986). 

                                                    51
                                                      
 
                               CONCLUSION 

    For the foregoing reasons, the judgment of the district court is 

AFFIRMED. 




                                      52